Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed November 8, 2021.  Claims 1, 3-5, 7-12, and 14-18 are pending.  The rejections have been modified to address the changes.  Response to remarks can be found below.  The rejections under 112(b) have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-12, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach how to make the computer program product since no flow chart describing the steps of the program is disclosed.  Further, there is no details with respect to the calculation step or the envelope function is disclosed.  There are many different envelope functions and the specification does not teach any particular function or the calculation necessary.  Also, the specification does not enable the device or the method with respect to its implementation with a number of acoustic transducers.  The specification also does not teach how interfering signals affects the frequency range or how the frequency profile is chose according to the characteristics of the transducers.  The specification fails to teach how to make the signal generation circuit and its adaptation. The specification fails to teach how to analyze the emitted and received signals from the transducers. The specification fails to teach how to generate the envelope signal. Due to the breath of the claim and the lack of any concrete examples, one of ordinary skill in the art would not be able to make and/or use the invention to the extent claimed without undue experimentation.  The specification does not provide a specific example, and thus, lacks any working example.  While patents are cited, these do not provide details for this specific application. Thus, the amount of direction is very limited.
Claims 1, 3-5, 7-12, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The lack of details on the calculations, the determination of the time envelope function, the steps of the software, the design of the time envelope, the evaluation of the signal to determine motion and distance, the implementation using a plurality of acoustic transducers, and the hardware for driving the signal as well as recognition of the device via the emitted signal indicates that application did not fully possess his invention at the time of filing.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed method and the claimed system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashev et al (2017/0300124). Due to the indefinite nature of the claims, a best efforts attempt has been made to apply the most relevant art to extent understood by the Examiner.
Regarding claim 1, Tashev teaches a device that emits and receives an ultrasonic signal. Thus, it is a device with a plurality of acoustic transducers.  The transducers are driven by an electronic signal with a predetermined frequency range in the time domain. Paragraphs 25-28 teaches that the emitted signal is bandlimited in the frequency domain and is further filtered by a Hamming window in the time domain.  While the reference does not refer to a time envelope function, one of ordinary skill in the art at the time of invention would recognize the relationship between the time domain and the frequency domain in the design of filters. A time envelope function is merely a generic form of a filter in the time domain which is typically some sort of window function.  One of ordinary skill in the art at the time of invention would be familiar with filter design.  The use of an inverse Fourier Transform converts a function in the frequency domain back to the time domain.  Thus, where the desired frequency filter is determined, the transform tells you how to design the filter in the time domain.  It would have been obvious to use conventional methods to design the filter with desired characteristics.
A Hamming window is one such function and it is recognized the purpose of such a window is to remove side lobes (harmonic frequencies) that may be emitted.  It would have been obvious to employ a time envelope function as suggested by the teaching of a Hamming window which is recognized to be an envelope function.  The device is a virtual reality headset.  Such device typically contain speakers and microphones.  It generates and detects an ultrasonic signal.  While the reference does not specifically teach transducers operable in the audible range, the reference to the generation and detection of an ultrasonic signal at least suggest any ultrasonic transducer known to a person of ordinary skill in the art.  Microphones and speakers are known to be operable in the audible as well as ultrasonic range. It would have been obvious to use such transducers since they are already found on the disclosed device.
Regarding claim 3, Tashev teaches limiting the frequency range as limited to 36 kHz which is over 20 kHz.  It would have been obvious to set the frequency range at any suitable frequency.  One of ordinary skill in the art would recognize the undesirable effect of signals that would be audible to a user and that the limit of human hearing in 20 kHz.  Thus, it would have been obvious to create an emitted signal that is not audible so that it does not affect the user.
Regarding claim 4, the maximum limit is considered an obvious design choice based on the environment.  It would have been obvious to avoid the creating of signals that may cause interference since that may affect other devices.
Regarding claim 5, it would have been obvious to adapt the frequency profile to the plurality of transducer used to maximize the efficiency of the transducers to generate the desired frequencies.  If a transducer is not suitable to generate a particular frequency, the output would be difficult to produce.
Regarding claim 7, since the method has been shown to be obvious, the implementation of a method via a conventional processor running a program would also have been obvious since one is merely automating the process.
Regarding claims 9-11, the limitations have been addressed in prior claims.  Since these limitations have been shown to be obvious, implementing them by conventional means would also have been obvious.
Regarding claim 12, since the method has been shown to be obvious, the use of conventional hardware to perform the method would also have been obvious.
Regarding claims 14-16, these limitations have been addressed in prior claims.  The implementation of design parameters in hardware form would also have been obvious since one of ordinary skill in the art at the time of invention would be familiar with designing hardware to suit parameters.
Regarding claim 17, Tashev teaches the use of ultrasonic transducers to detect the presence and movement of a hand to recognize its gestures.
Regarding claim 18, one of ordinary skill in the art at the time of invention would be familiar with signal transmission and reception.  One of ordinary skill would recognize that emitted signals that exhibit orthogonality (frequency, time, code division multiplexing) may be used to recognize particular device by their known, unique emissions.  It would have been obvious to analyze a received signal to determine origin by decoding the characteristics of the signal and comparing that with known characteristics of devices that emit such signals.
Response to Remarks
Applicant has correctly cited the principles and rules behind 112(a).  The Examiner does not disagree with the characterization of the statues.  However, applicant has provided no reason or rational why these requirements were not met.  Applicant has not pointed out specific deficiencies or how the specification as filed are enabling or show applicant had possession of the invention.  Applicant has not demonstrated one specific example to support the broad claims.  The invention is based on the manipulation of a signal to create an ultrasonic signal with the desired frequencies.  This manipulation is based on a mathematical algorithm.  The specification fails to show one complete example or an example with specificity.  There is not even a concrete recitation of the particular transducer that is capable of generating a signal not in the ultrasonic range.  There is no details on the design of the envelope or convolution and certainly not details on the Fourier transform.
With respect to the art rejection, the sole argument is directed toward transducers operable in the audible range. The device in Tashev is a conventional AR headset.  These would include microphones and speakers.  It is known that these devices operate in the audible range.  Further, the teaching of the use of ultrasonic transmission and reception would at least suggest that any device capable of operating in the ultrasonic range would be contemplated.  It is well known that speakers and microphones may operate in the ultrasonic range as well as the audible range, and thus, would be suitable for the same application as disclosed by applicant. Therefore, applicant’s arguments are not persuasive. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



November 16, 2021